DETAILED ACTION
Information Disclosure Statement
1.	The information disclosure statement filed 1/5/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The Applicant did not provide a copy of EP 2126403.
Drawings
2.	Figure 1-6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


5.	Claims 1-5, 7-13, 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 9 and 17 each recite “wherein said damping piston valving of said damping piston does not control a maximum compression setting for said fluid damper and wherein a maximum softness of a soft mode setting of said fluid damper is not governed by said damping piston valving of said damping”.  The disclosure recites “damping piston valving 2008 of main damping piston 2006 is chosen such that is has a non-maximum compression damping setting” ([0071]).  Regarding the limitation “control [of] a maximum compression [damping] setting for said fluid damper”, the disclosure does not disclose the relationship between the piston valve and the damper assembly as claimed.  Regarding the limitation “a maximum softness of a soft mode setting of said fluid damper is not governed by said damping piston valving of said damping”, the disclosure makes no mention of this attribute with respect to the damping piston valve.
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-5, 7-13, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 9 and 17 each recite “wherein said damping piston valving of said damping piston does not control a maximum compression setting”.  “Maximum compression” describes the length of the shock absorber, not the relative stiffness of its damping.  It is unclear what the claim requires.
Claims 3 and 11 each recite “wherein a closing of the second adjustable valve causes the fluid damper to operate in a manner similar to a mono tube damper”.  It is unclear what functions are encompassed by the limitation “operate in a manner similar to a mono tube damper”.
Claims 4 and 12 each recite “wherein an opening of the second adjustable valve causes the fluid damper to operate in a manner similar to a twin tube damper”.  It is unclear what functions are encompassed by the limitation “operate in a manner similar to a twin tube damper”.
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claim(s) 1-5, 7, 9-13, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomonaga et al (EP 1505315).
As per claim 1, Tomonaga et al discloses a fluid damper (10) comprising: 
a damper housing (11) having a first fluid volume (S2) and a second fluid volume (S1);
	a damping piston (35) reciprocatingly disposed within said damper housing and separating said first fluid volume from said second fluid volume;
	a piston fluid pathway (41) between said first fluid volume and said second fluid volume through said damping piston, said damping piston including damping piston valving (32) to control fluid flow through said piston fluid pathway;
	a fluid accumulator (11C) having an accumulator fluid volume (S3);
	a first fluid pathway (P1) extending between said first fluid volume and said accumulator fluid volume, the first fluid pathway to provide compression characteristics;
	a second fluid pathway (P2) extending between said second fluid volume and said accumulator fluid volume, the second fluid pathway to provide rebound characteristics;
	a first adjustable valve (50), said first adjustable valve disposed in said first fluid pathway, said first adjustable valve to adjust a compression characteristic of said fluid damper; and 

As per claim 2, Tomonaga et al discloses the fluid damper of claim 1 wherein the fluid accumulator further comprises: a pressurizable gas volume (53), the pressurizable gas volume isolated from the accumulator fluid volume by a separation member (52). 
As per claim 3, Tomonaga et al discloses the fluid damper of claim 1 wherein a closing of the second adjustable valve causes the fluid damper to operate in a manner similar to a mono tube damper (80). 
As per claim 4, Tomonaga et al discloses the fluid damper of claim 1 wherein an opening of the second adjustable valve causes the fluid damper to operate in a manner similar to a twin tube damper (80). 
As per claim 5, Tomonaga et al discloses the fluid damper of claim 1 wherein the first adjustable valve is operable independent of the second adjustable valve (55); and 
the second adjustable valve is operable independent of the first adjustable valve (80). 
As per claim 7, Tomonaga et al discloses the fluid damper of claim 1 further comprising: an externally adjustable interface (90, Fig. 2) coupled with one or both of 
As per claim 9, Tomonaga et al discloses a fluid damper (10) comprising: 
a damper housing (11) having a first fluid volume (S2) and a second fluid volume (S1);
	a damping piston (35) reciprocatingly disposed within said damper housing and separating said first fluid volume from said second fluid volume;
	a piston fluid pathway (41) between said first fluid volume and said second fluid volume through said damping piston, said damping piston including damping piston valving (32) to control fluid flow through said piston fluid pathway;
	a fluid accumulator (11C) having an accumulator fluid volume (S3);
	a plurality of first fluid pathways (P1) extending between said first fluid volume and said accumulator fluid volume, the plurality of first fluid pathways to provide compression characteristics;
	a second fluid pathway (P2) extending between said second fluid volume and said accumulator fluid volume, the second fluid pathway to provide rebound characteristics;
	a first adjustable valve (50) to adjust a compression characteristic of said fluid damper, the first adjustable valve controlling a compression fluid flow through each of the plurality of first fluid pathways; and 
a second adjustable valve (80), said second adjustable valve disposed in said second fluid pathway, said second adjustable valve to adjust a rebound characteristic of 
As per claim 10, Tomonaga et al discloses the fluid damper of claim 9 wherein the fluid accumulator further comprises: a pressurizable gas volume (53), the pressurizable gas volume isolated from the accumulator fluid volume by a separation member (52). 
As per claim 11, Tomonaga et al discloses the fluid damper of claim 9 wherein a closing of the second adjustable valve causes the fluid damper to operate in a manner similar to a mono tube damper (80). 
As per claim 12, Tomonaga et al discloses the fluid damper of claim 9 wherein an opening of the second adjustable valve causes the fluid damper to operate in a manner similar to a twin tube damper (80). 
As per claim 13, Tomonaga et al discloses the fluid damper of claim 9 wherein the first adjustable valve is operable independent of the second adjustable valve (55); and 
the second adjustable valve is operable independent of the first adjustable valve (80). 
As per claim 15, Tomonaga et al discloses the fluid damper of claim 9 further comprising: an externally adjustable interface (90, Fig. 2) coupled with one or both of 
As per claim 17, Tomonaga et al discloses a fluid damper (10) comprising: 
a damper housing (11) having a first fluid volume (S2) and a second fluid volume (S1);
	a damping piston (35) reciprocatingly disposed within said damper housing and separating said first fluid volume from said second fluid volume;
	a piston fluid pathway (41) between said first fluid volume and said second fluid volume through said damping piston, said damping piston including damping piston valving (32) to control fluid flow through said piston fluid pathway;
	a fluid accumulator (11C) having an accumulator fluid volume (S3);
	a plurality of first fluid pathways (P1) extending between said first fluid volume and said accumulator fluid volume, the plurality of first fluid pathways to provide compression characteristics;
	a plurality of second fluid pathways (P2) extending between said second fluid volume and said accumulator fluid volume, the plurality of second fluid pathways to provide rebound characteristics;
	a first adjustable valve (50) to adjust at least one compression characteristic of said fluid damper, the first adjustable valve controlling a compression fluid flow through each of the plurality of first fluid pathways; and 
a second adjustable valve (80) to adjust at least one rebound characteristic of said fluid damper, the first adjustable valve controlling a rebound fluid flow through each 
As per claim 18, Tomonaga et al discloses the fluid damper of claim 17 wherein the first adjustable valve is operable independent of the second adjustable valve (55); and 
the second adjustable valve is operable independent of the first adjustable valve (80). 
As per claim 19, Tomonaga et al discloses the fluid damper of claim 17 further comprising: an externally adjustable interface (90, Fig. 2) coupled with one or both of said first adjustable valve and said second adjustable valve, the externally adjustable interface able to be manually manipulated by a user to change a setting of at least one of said first adjustable valve and said second adjustable valve (90, Fig. 2). 
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 8, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomonaga et al (EP 1505315) in view of Marking (US 8,763,770).
As per claim 8, Tomonaga et al discloses the fluid damper of claim 1, but does not disclose further comprising: an internally adjustable electronic interface coupled with one or both of said first adjustable valve and said second adjustable valve, the internally adjustable electronic interface capable of electronically changing a setting of at least one of said first adjustable valve and said second adjustable valve. 
Marking discloses a suspension damper comprising an internally adjustable electronic interface (702) coupled with one or both of said first adjustable valve and said second adjustable valve, the internally adjustable electronic interface capable of electronically changing a setting of at least one of said first adjustable valve and said second adjustable valve (Col. 12, lines 4-20).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valves of Tomonaga et al by making them electrically controllable as taught by Marking in order to automatically control the valving according to various conditions including driving conditions to provide comfort and convenience to the driver and passengers.
As per claim 16, Tomonaga et al discloses the fluid damper of claim 9, but does not disclose further comprising: an internally adjustable electronic interface coupled with one or both of said first adjustable valve and said second adjustable valve, the internally adjustable electronic interface capable of electronically changing a setting of at least one of said first adjustable valve and said second adjustable valve. 

As per claim 20, Tomonaga et al discloses the fluid damper of claim 17, but does not disclose further comprising: an internally adjustable electronic interface coupled with one or both of said first adjustable valve and said second adjustable valve, the internally adjustable electronic interface capable of electronically changing a setting of at least one of said first adjustable valve and said second adjustable valve.
Marking discloses a suspension damper comprising an internally adjustable electronic interface (702) coupled with one or both of said first adjustable valve and said second adjustable valve, the internally adjustable electronic interface capable of electronically changing a setting of at least one of said first adjustable valve and said second adjustable valve (Col. 12, lines 4-20).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valves of Tomonaga et al by making them electrically controllable as taught by Marking in order to automatically control the valving according to various conditions .
Response to Arguments
13.	Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive.
Regarding the drawings, although newly submitted Figures 11A-12B fix one of the objections to the drawings, Figures 1-6 remain unlabeled prior art.
Regarding the IDS, equivalent documents such as WO 2008/079093 are acceptable for translations, but the applicant must provide a copy of the cited art, EP 2126403.
Regarding the 112 rejection, the limitation “operate in a manner similar to a [mono/twin] tube damper” is indefinite because it is unclear which property the claim is referring to and how it should be measured.
Regarding the rejection of claims 1, 9 and 17 under Tomonaga et al, the applicant argues that:
“Applicants do not find Tomonaga to teach or suggest either of "wherein said damping piston valving of said damping piston does not control a maximum compression setting for said fluid damper" or "wherein a maximum softness of a soft mode setting of said fluid damper is not governed by said damping piston valving of said damping piston", as is explicitly recited in newly amended Independent Claim 1 (from which rejected Claims 2-5 and 7 depend), newly amended Independent Claim 9 (from which rejected Claims 10-13 depend), and newly amended Independent Claim 17 (from which rejected Claims 18-19 depend)” (Page 14).

The new limitations are unsupported new matter that have been considered as required (MPEP 2163.06).  Tomonaga et al discloses the new claim limitations.  Valve (32) is one of two valves that open in compression and does not determine the stiffness of the damper at either extreme of hard and soft.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657